ICJ_119_AerialIncident1999_PAK_IND_2000-06-21_JUD_01_PO_04_FR.txt. 48

OPINION DISSIDENTE DE M. AL-KHASAWNEH
[Traduction]

Le défaut de compétence ne dispense pas les parties de l'obligation de régler
leur différend par des moyens pacifiques — La compétence ne peut être invoquée
sur la base de la Charte des Nations Unies en l'absence de consentement —
Effet de la communication faite par l'Inde en 1974 au sujet de l'Acte général —
Effet de l'absence de réaction subséquente à cette communication — La conclu-
sion déclinant la compétence, bien que justifiable, ne possède pas le caractère de
certitude nécessaire pour la défendre contre des doutes récurrents — Le défaut
de pertinence de la réserve relative aux « traités multilatéraux » — Les doutes à
l'égard de la caducité de la réserve « Commonwealth» peuvent se justifier — La
caducité n'a pas été établie de façon concluante — Le droit des Etats de faire
des réserves n'est pas sans limites — L'intention de l'Etat déclarant doit être
recherchée dans le libellé de la réserve aussi bien que dans les circonstances —
La déclaration de l'Inde de 1974 — Elle vise un seul Etat — Contrairement à
d'autres réserves rationae personae, elle n'est justifiée par aucun argument
défendable — Le caractère eXtraordinaire et exceptionnel de la réserve indienne
la situe hors des limites des réserves permises — La question de la divisibilité —
La pertinence des concepts tirés des grands systèmes de droit — Analyse de la
décision de la Cour suprême de l'Inde — Pertinence du droit des traités et ana-
logies avec ce droit — La divisibilité se justifie.

1. Je regrette, dans cette première affaire à laquelle je participe, de ne
pas pouvoir souscrire à toutes les conclusions adoptées par la majorité.
En conséquence, je ne peux pas m’associer à sa décision concluant à
l’incompétence de la Cour.

2. Avant d'expliquer les raisons qui m'ont amené à prendre cette posi-
tion, je tiens à souligner que je souscris sans réserve à l’appel qu’a lancé la
Cour aux deux Etats pour qu'ils règlent ce différend, ainsi d’ailleurs que
tous ceux qui empoisonnent leurs relations depuis 1947, par des moyens
pacifiques. La question de la compétence est importante, mais c’est en fin
de compte une question de technique juridique, et le défaut de compé-
tence ne signifie pas en soi que le différend n'est pas justiciable, pas plus
qu'il n’exonére les parties de leur obligation de rechercher un règlement
pacifique sur la base du droit international. J’estime aussi que l'appel
lancé par la Cour est urgent et légitime. Son urgence peut se mesurer aux
risques d'escalade qui, à plusieurs reprises dans le passé, ont amené l’Inde
et le Pakistan presque au bord de l'affrontement nucléaire. Quant à sa
légitimité, elle découle des précédents et du fait qu’en lançant cet appel, la
Cour agit strictement dans le cadre de son mandat qui fait d’elle l'organe
Judiciaire principal des Nations Unies.

3. Dans la présente instance, la pertinence de cet appel est soulignée
par le fait inquiétant que toutes les tentatives pour recourir à d’autres

40
INCIDENT AERIEN (OP. DISS. AL-KHASAWNEH) 49

moyens pacifiques ont été repoussées par l'Etat défendeur avant que
l'affaire ne soit portée devant la Cour.

4. La compétence de la Cour a été invoquée au motif que le différend
relève de ce qui est visé par l'expression «tous les cas spécialement prévus
dans la Charte des Nations Unies». Puisque cet argument a été aban-
donné par les conseils du Pakistan et puisque, ce qui est plus important,
la Charte ne prévoit pas de système de juridiction obligatoire, je suis en
accord avec la majorité sur ce point.

5. Je partage aussi, pour l'essentiel, opinion de mes collègues selon
laquelle l’Acte général de 1928 pour le règlement pacifique des différends
internationaux ne constitue pas une base de compétence eu égard à la
communication faite par l'Inde en 1974, qui, bien qu'elle ne soit pas une
dénonciation formelle de l’Acte puisqu'elle n’a pas été faite selon la pro-
cédure prévue par l’article 45, n’en a pas moins été traitée comme une
«notification» par le Secrétaire général de l'Organisation des Nations
Unies. Ce fait, joint à l'absence de réaction subséquente des parties à
l’Acte, y compris le Pakistan — si l’on admet que la communication faite
par celui-ci en 1974 pour annoncer que l'Acte «continufait] d’être en
vigueur» à l’égard du Pakistan par voie de succession signifiait qu'il était
partie à l'Acte général — confirme cette conclusion.

6. Je dois ajouter, cependant, que c'est avec une très grande hésitation
que je me rallie à cette conclusion, parce que je continue de penser que la
seule chose que l’on puisse affirmer au sujet de cette base de compétence
avec certitude et sans trop craindre d’être contredit, c’est que le Domi-
nion de l'Inde était lié par l’Acte général au 21 mai 1931. Tout le reste
relève d’affirmations subjectives et contradictoires, et en particulier la
réponse à des questions comme celles-ci: l’Acte général a-t-il été dévolu
au Pakistan par voie de succession automatique, l'Inde est-elle restée liée
à VActe général par succession ou d’une autre manière et — ce qui
déborde le cadre de la présente instance — l'Acte général est-il un traité
politique, les traités politiques sont-ils transmissibles, et enfin l’Acte a-t-il
survécu à la disparition de la Société des Nations et à la conclusion d’un
Acte général revisé? En se bornant à examiner les effets de la communi-
cation de l’Inde de 1974, sans aborder ces questions connexes, dont cer-
taines se sont déjà posées à la Cour dans de précédentes affaires, la Cour
a peut-être fait preuve d'une louable économie de moyens, mais en
contrepartie elle a laissé ces questions sans éclaircissements. Autrement
dit, elle a fondé sa décision sur une conclusion qui est peut-être justifiée
dans la présente espèce, mais qui n'apporte pas la certitude requise pour
défendre cette décision contre des doutes récurrents.

7. La troisième base de compétence invoquée est le système de la
clause facultative, a laquelle l'Inde et le Pakistan sont tous deux parties.
Les deux Etats ont assorti leur déclaration d'acceptation de la juridiction
obligatoire de la Cour de conditions et de réserves diverses, dont deux
nous intéressent ici. Je parlerai d’abord de la réserve dite «relative aux
conventions multilatérales», qui est commune aux deux déclarations.
Dans la mesure où les actes dont se plaint le Pakistan constitueraient

41
INCIDENT AÉRIEN (OP. DISS. AL-KHASAWNEH) 50

prima facie une violation du droit international coutumier, la réserve est
tout simplement dénuée de pertinence et ne peut ôter sa compétence à la
Cour!.

8. L'autre réserve, qui ne figure que dans la déclaration de l’Inde, est la
réserve Commonwealth. On sait que celle-ci a son origine dans la réserve
faite en 1930 par le Royaume-Uni et les six autres membres du Com-
monwealth en devenant parties à l’Acte général. Lorsque le Dominion de
l’Inde accéda à l’Acte général en 1931, cette réserve fut incorporée dans la
déclaration indienne. Sa raison d’être était alors que les différends entre
Etats du Commonwealth seraient réglés par un tribunal qui devait être
spécialement créé à cet effet, mais qui, en fait, n'a jamais vu le jour.
Cependant, et bien que le Commonwealth ait depuis lors subi des chan-
gements fondamentaux, pour ne pas dire une métamorphose, la réserve a
continué à figurer dans les déclarations de quelques Etats du Com-
monwealth, y compris récemment de certains Etats nouvellement indé-
pendants, même si le nombre des Etats qui ont fait cette réserve est très
réduit. Dans ces circonstances, les doutes émis sur cette réserve sont tout
à fait justifiés. Je pense surtout à l'opinion dissidente de M. Ago dans
l'affaire relative à Certaines terres à phosphates à Nauru (Nauru €. Aus-
tralie )?, mais des doutes ont aussi été exprimés par la doctrine*. A cela,
il a été objecté que la théorie de la caducité ne s’appliquait pas aux actes
unilatéraux. Cet argument n'est pas dépourvu de force, mais il est fondé
sur l'hypothèse que ce qui est au départ un acte unilatéral reste un acte
unilatéral même lorsqu'il se transforme en arrangements mutuels, faisant
naître chez les autres parties à la clause facultative des attentes raison-
nables qui s’apparentent à celles que suscitent des relations convention-
nelles. Quoi qu'il en soit, si des doutes demeurent concernant la caducité
de la réserve, cette caducité n’a pas été établie de façon concluante.

9. Le principal obstacle à l'argument de la caducité, en l’espèce, est le
fait que l’Inde a, de façon répétée, fait figurer cette réserve dans ses décla-
rations successives d'acceptation de la juridiction obligatoire de la Cour:
ce sont précisément le maintien de la réserve et les modifications qui y ont
été apportées qui la distinguent des réserves Commonwealth que l’on
trouve dans les déclarations d’autres Etats, et qui ne laissent aucun doute
quant à la volonté consciente de l'Inde de transformer cette réserve — à
l'origine, un moyen de prévoir d’autres modes de règlement pacifique —
en une réserve justement qualifiée de rationae personae, visant exclusive-
ment un Etat: le Pakistan — Etat qui n’a pas fait de réserve semblable à
l'égard de l’Inde. Ainsi, en 1959, l'Inde modifia comme suit le libellé de sa
réserve: «2) les différends avec le gouvernement d’un Etat qui, à la date

l Activités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua
c. Etats-Unis d'Amérique), C.J. Recueil 1984, p. 424-425, par. 73.

2 CLS. Recueil 1992, p. 326.

3 Alexandrov, Reservations in Unilateral Declarations Accepting the Compulsory Juris-
diction of the International Court of Justice, p. 120-122.

42
INCIDENT AÉRIEN (OP. DISS. AL-KHASAWNEH) 51

de la présente déclaration, est membre du Commonwealth de nations».
Les mots «différends qui seront réglés selon une méthode convenue entre
les parties ou dont elles conviendront», qui figuraient dans les déclara-
tions précédentes, avaient été supprimés dans cette nouvelle version.

10. En 1974, l'Inde fit une nouvelle déclaration, en maintenant sa
réserve, mais avec une nouvelle modification. Son texte est désormais le
suivant: «2) les différends avec le gouvernement d’un Etat qui est ou a
été membre du Commonwealth de nations»*.

It. En 1974, le Pakistan avait quitté le Commonweaith, et la modifica-
tion était nécessaire pour écarter la compétence de la Cour dans les dif-
férends avec cet Etat, qui essayait en fait de l’invoquer contre l'Inde. Il ne
fait pas l'ombre d’un doute, compte tenu de ces circonstances, que la
réserve visait le Pakistan. Les seuls autres Etats à n'être plus membres du
Commonwealth étaient l'Afrique du Sud, dont le départ remontait à
1960, et l'Irlande, qui avait quitté le Commonwealth en 1948.

12. Il a été soutenu toutefois que, même si la réserve ne visait que le
Pakistan, elle ne serait rien d’autre qu’une classique réserve rationue per-
sonae, faite dans un système de juridiction obligatoire dans lequel la pra-
tique autorise les Etats à choisir leurs partenaires, et qu’elle n’était donc
pas discriminatoire ni constitutive d’un abus de droit, mais relevait du
pouvoir discrétionnaire de l'Etat déclarant.

13. Je me propose maintenant d'examiner cette question en tenant
compte du fait que la Cour n'a jamais eu l’occasion de statuer sur la vali-
dité ou la non-validité d’une réserve excluant des différends rationae per-
sonde.

14. De manière générale, il est depuis longtemps reconnu que la pra-
tique de la Cour tend à reconnaître aux Etats une plus grande liberté
d’assortir de réserves leur déclaration d'acceptation de la juridiction obli-
gatoire que ne l’autorise le libellé du paragraphe 3 de l’article 36 de son
Statut. On chercherait en vain l’ombre d’une application de la maxime
inclusio unius est exclusio alterius. Quoi qu'il en soit, le fait qu'une
réserve est extra-statutaire, dans le sens où elle sort du cadre du para-
graphe 3 de l’article 36, ne peut en soi, compte tenu de la pratique établie,
entraîner sa nullité. En revanche, lorsqu'on a dûment fait la part du réa-
lisme politique et pleinement tenu compte du fait que l’étendue de la
compétence de la Cour est strictement délimitée par les déclarations
d'acceptation et qu'elle doit être abondamment prouvée, il faut bien qu'il
y ait encore place pour une appréciation objective de la validité ou de la
non-validité des réserves et conditions contenues dans les déclarations. Le
nier, c'est abdiquer ses responsabilités. Le délicat équilibre entre d’une

4 CLJ, Annuaire 1959-1960, p. 238.
$ CLJ, Annuaire 1996-1997, p. 105.

43
INCIDENT AERIEN (OP. DISS. AL-KHASAWNEH) 52

part la nécessité de faire preuve de prudence et de retenue dans laffirma-
tion de sa compétence, et d’autre part son devoir de rendre la justice, doit
être recherché par la Cour dans chaque espèce compte tenu des circons-
tances.

1S. Une autre considération importante à ne pas perdre de vue pour
trouver ce délicat équilibre est que le système judiciaire international n’est
pas statique. La notion même de système facultatif fait d’ailleurs impli-
citement présumer son caractère temporaire. À l’époque où est née l’idée
de ce système, il n’était pas possible de faire accepter universellement un
système général de règlement judiciaire, et il est encore douteux qu’un
système de cette nature puisse s'imposer dans un avenir proche, mais cela
ne doit pas faire oublier la nécessité d’avancer vers cet idéal.

16. Pour statuer sur la validité ou la non-validité des réserves, la Cour
ne peut pas négliger le fait que, en prenant simplement acte d’une réserve,
sans en examiner le contenu, elle ne peut guère faire avancer la cause de
la justice internationale. Face aux questions concernant la «compétence
de la compétence», la Cour n’a jamais hésité à rejeter les arguments de
ceux qui, s’abritant derrière le caractère unilatéral des déclarations, cher-
chaient à réserver ces questions au pouvoir discrétionnaire de l'Etat
déclarant. Il n'y a pas de raison de ne pas appliquer le même raisonne-
ment aux autres aspects de la compétence de la Cour.

17. La distinction faite entre les situations qui relèvent du para-
graphe 6 de l’article 36 et celles qui relèvent des autres dispositions de cet
article est artificielle et, si elle est maintenue, fera disparaître l'unité de
l'intention de l’article 36.

18. Depuis les débuts du système de la clause facultative, des réserves
rationae personae ont été faites de multiples façons, mais elles avaient
toujours une raison d’être, ou du moins une motivation raisonnablement
défendable. Il ne m’appartient pas de faire des observations sur la validité
ou la non-validité des réserves qui n'ont pas été examinées par la Cour —
d'autant moins que la plupart d’entre elles se rapportent à des déclara-
tions qui sont devenues caduques ou ont été retirées. Je dirai simplement
que, en général, les réserves rationae personae dont l’objet est de prévoir
d’autres modes de règlement pacifique sont justifiées par des raisons qui
les mettent à l’abri du reproche d’arbitraire. Les réserves qui subordon-
nent l'acceptation de la juridiction obligatoire a la condition qu’un cer-
tain nombre des Etats Membres de la Société des Nations acceptent les
mêmes engagements sont pareillement justifiées. De même encore, on
peut dire que les réserves qui font de la reconnaissance de l'Etat déclarant
une condition préalable du règlement judiciaire en vertu de la clause
facultative ont une justification. Ce qui distingue la réserve Com-
monwealth de l’Inde, dans sa version de 1974, c’est qu'elle ne prétend
même pas avoir de justification. Bien sûr, toute réserve, qu'elle soit faite
rationae personae, rationae temporis ou autrement, aura finalement pour
effet d’exclure la compétence de la Cour à l'égard de différends opposant
l'Etat déclarant et un ou plusieurs autres Etats. La différence entre ces

44
INCIDENT AERIEN (OP. DISS. AL-KHASAWNEH) 53

réserves et la réserve Commonweaith dans la présente espéce est peut-étre
seulement que l’intention des premières est mieux cachée, mais les Etats
déclarants doivent recevoir au moins le bénéfice du doute à cet égard.
S'agissant d’une réserve qu'il est impossible d'interpréter — vu son libellé
et les circonstances dans lesquelles elle a été faite — autrement que par
l'intention de faire obstacle à la compétence de la Cour dans les diffé-
rends avec un seul autre Etat, et si l'on considère aussi que la levée de cet
obstacle à la compétence n’est pas subordonnée à la réalisation d’une
condition objective, que l'Etat qui est visé par la réserve n'a fait de
réserve semblable à l'égard d’aucun autre Etat, et qu'il est en droit
d'espérer raisonnablement que son différend sera soumis à un règlement
judiciaire en vertu du réseau d'engagements qui constitue le système de la
clause facultative, on voit que la réserve indienne, telle qu’elle est actuel-
lement libellée, a un caractère tout à fait exceptionnel. La Cour la
déclaré on ne peut plus clairement:

«le caractère unilatéral des déclarations n'implique pourtant pas que
l'Etat déclarant soit libre de modifier à son gré l'étendue et la teneur
de ses engagements solennels».

19. L'examen des termes de la réserve Commonwealth de l'Inde
(Padjonction des mots «ou a été membre du Commonwealth de nations»),
le fait qu'elle ne fasse pas mention d’autres modes de règlement pacifique
convenus ou à convenir, joints à l’examen des circonstances dans les-
quelles la réserve a été faite, révèlent une volonté manifeste d'exclusion
arbitraire, et donnent à la réserve un caractère exceptionnel qui la
situe en-dehors des limites des réserves permises. Je suis donc obligé de
conclure que cette réserve n’est pas valable et qu'elle ne peut ôter à la
Cour sa compétence.

20. Etant parvenu à cette conclusion, j’aborderai maintenant la ques-
tion qui en découle et qui est de savoir si la partie de la déclaration de
l'Inde qui est entachée de nullité est séparable du reste ou si, comme l'a
fait valoir l'Inde, réserve et déclaration sont indissociables, et conservent
ou perdent leur effet ensemble.

21. Cette question de la séparabilité des réserves non valables ou nulles
par rapport aux déclarations d’acceptation de la juridiction obligatoire de
la Cour dont elles font partie, est encore à presque tous les points de vue
une terra incognita. Le très petit nombre des précédents et le fait que, les
rares fois où la question a été examinée — notamment dans les affaires de
Certains emprunts norvégiens et Interhandel, ainsi que dans l’affaire de la
Compétence en matière de pêcheries {Espagne c. Canada}? — elle wait

6 Activités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua
c. Etats-Unis d'Amérique), CIF. Recueil 1984, p. 418.

7 Certains emprunts norvégiens, arrêt, CL J. Recueil 1957, p. 55: Interhandel, excep-
tions préliminaires, arrêt, C.LJ. Recueil 1959, p. 57, 77 et 116: Compétence en matière de
pêcheries ( Espagne c. Canada}, compétence de la Cour, arrêt, C.LJ. Recueil 1998, par. 47.

45
INCIDENT AERIEN (OP. DISS. AL-KHASAWNEH) 54

pas été tranchée, expliquent sans aucun doute en partie l'absence de solu-
tions faisant autorité. Néanmoins, une grande part de l'incertitude pro-
vient de la nature même de la notion de divisibilité qui, bien qu'elle soit
régie par les principes généraux d'interprétation, repose dans une large
mesure sur une reconstruction de l'intention probable qui animait les
parties lorsqu'elles ont fait l'acte juridique en cause, ainsi que d’un autre
facteur, extrinsèque au texte, qui est la question de savoir si, une fois
qu’aura été détachée la portion de l’acte frappée de nullité, la pour-
suite de l'exécution entraînera des résultats injustes pour la partie
concernée. ;

22. Contrairement a la jurisprudence de la Cour, les grands systèmes
de droit contiennent une quantité de concepts en la matière, et, que ces
concepts soient empruntés au contrôle juridictionnel des lois ou à celui
des contrats privés, ils sont pertinents en tant que principes généraux du
droit au sens du paragraphe | c) de l’article 38 du Statut de la Cour.

23. S'il convient de recourir à ces concepts, et aussi au droit des traités
(les conventions de Vienne de 1969 et de 1986), c’est non seulement parce
que les déclarations d'acceptation de la juridiction obligatoire de la Cour
constituent un «réseau d'engagements», mais aussi parce que les points
de vue de certains juges dans les affaires précitées ont eu pour effet
d'amener la Commission du droit international à reprendre l'examen de
la question de la divisibilité, ce qui a conduit à l’adoption de l’article 44
de la convention de Vienne sur le droit des traités et de l’article 44 de la
convention de Vienne sur le droit des traités entre Etats et organisations
internationales ou entre organisations internationales, qui traitent l’un et
l’autre de la divisibilité.

24. La Cour a été invitée par l’ Attorney General de l'Inde à examiner,
à titre d'exemple tiré d’un des grands systèmes de droit, une décision ren-
due en 1957 par la Cour suprême de P’Inde, dont le principe sous-jacent,
à savoir que

«le critère à appliquer consiste à déterminer si le législateur aurait
adopté la partie valide d’une loi s’il avait su que le reste du texte était
entaché de nullité. Quand les dispositions valides et les dispositions
non valides sont si intimement liées qu’il est impossible de les disso-
cier, la nullité d’une partie d’entre elles emporte nécessairement la
nullité de la loi tout entière»

est censé étayer l’affirmation de l’Inde selon laquelle la réserve est indis-
sociable de sa déclaration.

25. Un examen plus approfondi de cette décision, loin de confirmer
cette thèse, fait apparaître en fait un critère de divisibilité plus complexe
et moins strict — fondé largement sur la jurisprudence et la doctrine des
Etats-Unis — que ce que l’on a laissé entendre à la Cour.

8R M. D. Chamarbaugwalla v. The Union of India, 1957, Supreme Court Reports,
p. 950-951; CR 2000/2, p. 14.

46
INCIDENT AÉRIEN (OP. DISS. AL-KHASAWNEH) 55

26. Ainsi la Cour suprême de l’Inde, commentant une décision anté-
rieure, a déclaré:

«La doctrine de la divisibilité repose, comme on le verra tout à
l'heure, sur l’intention présumée du législateur selon laquelle, si une
partie d’une loi s’avére nulle, sa nullité ne doit pas toucher la validité
du reste de la loi, cette intention devant être déduite du texte de la
loi. Le facteur déterminant est la nature véritable de l’objet de la loi
et, si existence dans la loi d'une subdivision des dispositions peut
être très utile pour conclure à la divisibilité, son absence n’interdit
pas nécessairement cette conclusion. »°

27. Quant au critère proprement dit, il comporte sept éléments dont
certaines parties seulement ont été évoquées dans les plaidoiries, à savoir
le premier élément et la première moitié du deuxième. Le premier élé-
ment, qui concerne la question de savoir si le législateur aurait adopté la
partie valide de la loi s’il avait eu connaissance de la nullité entachant le
reste de la loi, est ici dépourvu de pertinence.

28. Nul n’a jamais prétendu que l'Inde ait su d'avance que sa réserve
Commonwealth était nulle. En fait, l'Inde a fait valoir que cette réserve
n'était «incompatible ni avec le paragraphe 3 de l’article 36 du Statut, ni
avec aucun autre de ses articles».

29. Le deuxième élément du critère, qui concerne le cas dans lequel les
dispositions valides et les dispositions invalides sont si intimement liées
qu'il est impossible de les dissocier, est contrebalancé par la suite du texte
(qui n’a pas été cité dans les plaidoiries), ou il est dit:

«Toutefois, si elles sont suffisamment distinctes et séparées pour
que, après suppression des dispositions nulles, les dispositions qui
demeurent constituent encore une loi indépendante du reste, elles
sont maintenues bien que le reste ait été annulé. » !°

Si l’on applique ce qui précède à la déclaration de l'Inde, on constate au pre-
mier coup d'œil qu'elle est subdivisée en plusieurs parties bien distinctes
qui s'appliquent rationae materiae à des questions distinctes, et que la
suppression de la réserve incriminée ne nuirait pas à l'intégrité du
reste.

30. Le troisième élément du critère est que, même si les dispositions
valides et les dispositions nulles peuvent être distinguées, la nullité de cer-
taines entraînera la nullité de toutes si elles font toutes partie d’un en-
semble unique qui est censé s'appliquer comme un tout. Cet élément du
critère est plus pertinent, car c’est l'intention du législateur — ou, par
analogie, de l'Etat déclarant — qui est ici au premier plan et prime sur les
autres éléments. Mais, la non plus, l'argumentation de l'Inde n'est pas

oR. M. D. Chamarbaugwallu v. The Union of India, 1957, Supreme Court Reports.
p. 944.
10 Jhid., p. 951.

47
INCIDENT AÉRIEN (OP. DISS. AL-KHASAWNEH) 56

convaincante, car rien ne prouve que, comme elle l’affirme, la déclaration
et la réserve étaient censées s'appliquer comme un tout. Il est on ne peut
plus évident que des déclarations faites ex post facto alors que la Cour
était en train d’examiner le différend, et selon lesquelles la déclaration et
la réserve «constituent un tout indivisible traduisant l'intention de la par-
tie», ne sauraient combler rétroactivement l’absence totale de preuves. Le
seul élément de preuve qui a pu être avancé à cet égard est que l’Inde a
maintenu sa réserve Commonwealth dans toutes ses déclarations d’accep-
tation de la juridiction obligatoire. Aucune conclusion nette ne peut
cependant en être inférée, sinon que la réserve était importante — et
même peut-être d'une importance considérable aux yeux de l'Inde,
mais on ne peut pas pour autant en conclure que c’était l'élément crucial
ou essentiel de l'acceptation par l'Inde de la juridiction obligatoire. Bien
sûr, 1l est généralement présumé que les Etats n’agissent pas de façon
inconsidérée ou frivole et, lorsqu'il s’agit de définir l'étendue de leur
acceptation de la juridiction obligatoire de la Cour, on peut raisonnable-
ment supposer qu'ils attachent de importance a toutes les réserves et
conditions contenues dans leur déclaration, surtout si ces conditions ont
résisté au temps et plus encore à l'examen rigoureux de leurs services.
Mais on irait trop loin si l'on en déduisait que toute réserve qui n'a pas
été expurgée ou modifiée constitue de ce fait un élément déterminant du
consentement.

31. Dans l'affaire relative à Certains emprunts norvégiens, V'opinion
fréquemment citée de M. Hersch Lauterpacht sur l’indivisibilité de la
réserve française concernant la compétence nationale par rapport au reste
de la déclaration de la France reposait sur deux fondements: l'objet de la
réserve, et les éléments de preuve. En ce qui concerne son objet, la réserve
française, en ce qu'elle portait sur la compétence nationale, définissait
une attitude générale à l’égard de la notion de juridiction obligatoire, et
les limites dans lesquelles la France était prête à accepter la limitation de
sa propre compétence. M. Lauterpacht avait donc parfaitement raison de
conclure à l’indivisibilité. Au contraire, la réserve indienne ne visait qu’un
petit groupe d'Etats, et elle ne pouvait donc définir une attitude ou une
position générale à l'égard de la juridiction obligatoire. En outre, le droit
de décider que certaines questions relèvent de la compétence nationale
est, par définition, au cœur même de la notion de souveraineté, et ce fait
a été confirmé par des déclarations faites à l’Assemblée nationale fran-
caise. Dans la présente espèce, l'Inde n'a pu apporter aucune preuve tirée
de l'historique de l'adoption de la déclaration, ni d’ailleurs aucune autre
preuve du caractère essentiel ou déterminant de la réserve Commonwealth
à l'acceptation de l'Inde.

32. Les autres éléments du critère défini par la Cour suprême de l'Inde
— les éléments 4, 5, 6 et 7 — concernent respectivement les points
suivants: les dispositions qui restent ne doivent pas étre par trop insigni-
fiantes et incomplètes; le fond prime sur toutes subdivisions formelles; le
juge ne doit pas apporter aux dispositions valides d’autres modifications
par lesquelles il se substituerait au législateur; il faut tenir compte des

 

48
INCIDENT AERIEN (OP. DISS. AL-KHASAWNEH) 57

travaux préparatoires de la loi, de son objet, de son titre et de son pré-
ambule. Appliqués à la déclaration de l'Inde, tous ces éléments militent
en faveur de la séparabilité de la réserve par rapport à la déclaration.

33. J'ai examiné en détail l'argumentation savante sur laquelle repose
cette décision indienne, parce que l’Afiorney General de l'Inde nous
lFavait demandé, mais il est inutile d'étudier dans le même détail les
notions similaires que l’on trouve dans d’autres grands systèmes de droit.
On peut raisonnablement penser que les solutions imaginées par ces sys-
tèmes ne différeront pas radicalement de cette décision. Je me contenterai
de mentionner par exemple, que, en droit islamique, le problème de la
séparabilité semblerait régi par la maxime « Ma La Udraku kulluh La
Utraku Julloh» —il ne faut pas abandonner fondamentalement ce qui ne
peut être réalisé entièrement. Cette notion est remarquablement proche
de celle du droit romain ut res magis valeat quam pereat — il faut chaque
fois que possible donner effet à un acte instrumentaire. Elle est aussi sem-
blable à ce que l’on considère généralement comme l’un des buts princi-
paux des règles régissant la nullité, telles qu’elles sont exprimées dans les
conventions de Vienne de 1969 et de 1986, qui est de «préserver, chaque
fois que possible, la validité des arrangements conventionnels plutôt
que de la détruire complètement par des considérations étrangères à ce
but»!

34. Il est vrai que le droit des traités a été contraint de reconnaitre
l'existence d’une tension, mise en évidence par les premiers publicistes !?,
entre, d’une part le souci de préserver l'intégrité des traités et de ne pas
admettre la divisibilité de manière arbitraire et, d'autre part le souci de ne
pas permettre aux Etats d'invoquer la nullité qu'ils peuvent avoir eux-
mêmes causée pour se libérer de leurs autres obligations. En outre, et à
mesure que les traités ont pris un caractère de plus en plus multilatéral et
sont devenus de plus en plus hétérogènes dans leur contenu, les règles
gouvernant la divisibilité ont aussi tendu à s’assouplir.

35. Reflétant cette évolution dans le domaine des traités et conciliant
ces tensions, ou du moins essayant de les concilier, l’article 44 de la
convention de Vienne sur le droit des traités a ouvert la porte au principe
de la divisibilité des dispositions des conventions — avec toute la pru-
dence voulue, et en fixant des conditions cumulatives plus strictes à cer-
tains égards que celles qui découlent des principes généraux du droit visés
au paragraphe | c) de l’article 38 du Statut de la Cour.

36. Ainsi, le paragraphe 3 de l’article 44 admet le principe de la divi-
sibilité dans les cas où la cause de nullité ne vise que certaines clauses
déterminées (ce qui est évidemment le cas de la réserve Commonwealth)
et où:

a) ces clauses sont séparables du reste du traité en ce qui concerne leur
I Rozakis. The Concept of Jus Cogens in the Law of Treaties, 1976, p. 124.

12 Pour un aperçu historique, voir Codification of International Law, Supplement to the
American Journal of International Law, vol. 29, 1935, p. 1134-1144.

49
b)

c}

INCIDENT AÉRIEN (OP. DISS. AL-KHASAWNEH) 58

exécution — ce qui est là encore évidemment le cas pour la réserve
Commonwealth:

il ressort du traité ou il est par ailleurs établi que l'acceptation des
clauses en question n’a pas constitué pour l’autre partie ou pour les
autres parties au traité une base essentielle de leur consentement à
être liées par le traité dans son ensemble.

Dans son commentaire sur le texte qui allait devenir le para-
graphe 3 b) de l’article 44, la Commission du droit international indi-
quait clairement que la réponse à la question de savoir si la condition
est remplie «devra nécessairement être établie par référence à l’objet
qui fait la matière des clauses considérées, à la relation de celles-ci
avec les autres clauses, aux travaux préparatoires et aux circonstances
de la conclusion du traité» !3,

A cet égard, l’objet de la réserve Commonwealth — qui est parti-
culière à un groupe d'Etats et ne représente pas une attitude générale
à l’égard de la notion de juridiction obligatoire, comme ce serait le
cas, par exemple, d’une réserve excluant les questions qui relèvent de
la compétence nationale de l’Etat déclarant — ne permet pas de
déduire que l’acceptation de la réserve était un élément essentiel ou
déterminant du consentement à se soumettre à la juridiction obliga-
toire. Le rapprochement de cette réserve avec d’autres réserves, condi-
tions ou autres parties de la déclaration ne saurait d’ailleurs étayer
une telle déduction. La seule déduction que l’on puisse en tirer est que
la réserve est tout à fait séparable du reste de la déclaration. Quant
aux travaux préparatoires (ou leur équivalent, s'agissant d’accepta-
tion facultative de la juridiction obligatoire), l'Inde n’a fait valoir
aucun élément extrait de ces sources et montrant que son consente-
ment était subordonné de façon déterminante au caractère indissocia-
ble de la déclaration et de la réserve.

Les mots «et aux circonstances de la conclusion du traité» peuvent
donner prima facie de la crédibilité à l’argument selon lequel, puisque
la dernière revision de la déclaration de l’Inde, en 1974, avait eu lieu
dans des circonstances dans lesquelles Inde essayait d'empêcher le
Pakistan d’invoquer la compétence de la Cour, la réserve constituait
un élément essentiel de son consentement. Mais une fois encore en
l'absence de preuves, et étant donné que l’objet de la réserve est limité
à une certaine catégorie de différends, toute conclusion par laquelle
on ne se bornerait pas à reconnaître que la réserve constituait une
base importante — importante et non essentielle — du consentement
de l'Inde serait injustifiée. Le fait même que l’Inde ait, dans ces cir-
constances, décidé de renouveler sa déclaration — avec des modifica-
tions — le confirme.

Il n’est pas injuste de continuer à exécuter ce qui subsiste du traité.

'3 Annuaire de la Commission du droit international, 1966. vol. I, p. 260. Sinclair, The
Vienna Convention on the Law of Treaties, 2° éd., p. 166-167.

50
INCIDENT AERIEN (OP. DISS. AL-KHASAWNEH) 59

Comme on le sait, cette troisième condition a été critiquée comme
étant nécessairement subjective, et n’ajoutant pas grand chose au
principe qui sous-tend la condition de l’alinéa 5) '*. A cet argument,
on peut répondre que cet alinéa semble avoir sa raison d’étre dans les
situations où — avec le temps — certaines dispositions peuvent
acquérir ou perdre de l'importance d’une manière qui n’avait pas été
prévue dans les négociations. Quels qu’en soient les mérites ou les
défauts, il est apparent que le maintien en vigueur de la déclaration
sans la réserve ne serait pas injuste pour l'Inde, puisque le Pakistan de
son côté n'a pas fait la même réserve à l'égard de l'Inde. De plus, si les
opinions divergent en ce qui concerne la caducité stricto sensu de la
réserve Commonwealth, il n'est guère douteux que la pertinence de
celle-ci diminue avec le temps !*, comme le montrent non seulement le
nombre décroissant de membres du Commonwealth qui ont main-
tenu cette réserve, mais aussi le phénomène — in statu nascendi,
certes — constitué par le fait que les Etats, y compris les membres
du Commonwealth, sont plus enclins à accepter la compétence obli-
gatoire d’autres juridictions, en vertu d'instruments internationaux
importants comme la convention de 1982 sur le droit de la mer ou
dans le cadre de l'Organisation mondiale du commerce.

37. Il semble donc vraisemblable que la réserve Commonwealth soit
appelée à perdre encore de son importance avec le temps, ce qui tend à
confirmer la conclusion selon laquelle il est improbable que la suppres-
sion de cette réserve entraîne des conséquences injustes pour l'Inde si elle
continue à exécuter les obligations qui découlent pour elle du reste de sa
déclaration.

38. Il s'ensuit donc que la réserve peut être dissociée du reste de la
déclaration.

(Signé) Awn S. AL-KHASAWNEH.

14 Capotorti, «L’extinction et la suspension des traités», Recueil des cours, 1971,
vol. 134, p. 463.

'S La doctrine confirme ce point de vue: Merrills par exemple fait observer que «cette
réserve doit être considérée comme ayant perdu aujourd'hui son utilité» (British Year
Book of International Law, 1993, p. 222).

51
